DETAILED ACTION

Drawings
A set of corrected drawings was filed on 12/29/2021. Due to the correction to the Specification and Drawings filed on 12/29/2021, “Drawings Objection” is withdrawn.

Specification
A corrected specification was recorded on 12/29/2021 with regards to “at least one pair of ultrasonic transducers and at least one further ultrasonic transducer”.

Response to Arguments 
Applicant’s arguments and amendments filed on 12/29/2021, with respect to claims 1-7 have been fully considered and persuasive. Due to the new set of Drawings, the Drawing Objection is withdrawn. Due to the current amendment to the Claims, the rejections under 35 U.S.C. 112(b) are withdrawn. Therefore, the rejections addressed in the previous office action have been withdrawn and claims 1-7 are allowed.

Allowable Subject Matter
Claims 1-7 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
With regard to Claim 1, the prior arts of the record do not teach or fairly suggest a system for the non-destructive testing of components comprising, in combination with the other recited elements, the two piezoelectric ceramic plate-shaped elements have a different polarization along 
the two piezoelectric ceramic plate-shaped elements have an identical polarization along their width, and the two ultrasonic transducers in the pair are connected in this case with opposite polarity to an electrical voltage source which can be operated in a pulsed manner, and at least one of the two ultrasonic transducers in the pair and/or at least one further ultrasonic transducer arranged at a known distance from the two ultrasonic transducers in the pair is/are designed to detect ultrasonic waves reflected by defects on the component and/or shear waves simultaneously emitted by the two ultrasonic transducers in the pair.

Claims 2-7 are allowed by virtue of their dependence from Claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN NATH whose telephone number is (571)270-1443.  The examiner can normally be reached on M to F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on 571 272 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUMAN K NATH/Primary Examiner, Art Unit 2861